Mullin, J.
I concur in.the conclusion at-which my brother Daniels, has arrived, in this case; but I cannot agree with him that Cowardin had authority to receive premiums, after the breaking out of the rebellion, in Confederate notes, so as to bind the defendant.
Cowardin had been in the practice of receiving whatever passed as money in Richmond prior, to the rebellion, and remitting to the defendant’s agents in Hew York *474such premiums in funds current in that city. The authority thus to remit continued after the commencement of , hostilities, as it had not been revoked. Cowardin had no authority to remit to the defendant at London. The agents here were the only persons to be recognized. And when it happened that the currency in circulation in Richmond became of no value in Hew York, the right of Cowardin to receive it ceased. He might as well have received forged paper, as Confederate notes. There was no value in either. His power to accept such hills in payment never existed for an instant of time, as there never was an instant of time when they were lawful currency, or of any value at New York; at which place, only, could Cowardin make payment.
[New York General Term,
November 2, 1868.
Judgment affirmed.
Ingraham, Mtdlm and Daniels^ Justices.]